FILED 

                                                                        MAY 19,2015 

                                                                In the Office of the Clerk of Court 

                                                              W A State Court of Appeals, Division III 





           IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON 

                              DIVISION THREE 


STATE OF WASHINGTON,                         )
                                             )         No. 32197-5-III
                     Respondent,             )
                                             )
      v.                                     )
                                             )
ERIN E. MCGOVERN,                            )         UNPUBLISHED OPINION
                                             )
                     Appellant.              )

       FEARING, J.    After a traffic stop of a car, in which Erin McGovern rode as a

passenger, McGovern refused law enforcement consent to search her purse. After

obtaining a search warrant for the car, an officer searched the purse and discovered

unlawful drugs and another's identification. Erin McGovern appeals her convictions for

three counts of possession of controlled substances and one count of possessing another's

identification. She argues that law enforcement lacked reason to stop the car, the State

violated her trial rights when its witness commented that she refused to consent to a

search, and insufficient evidence supports her convictions. We disagree and affirm all

convictions.

                                         FACTS

      On June 19,2012, Spokane County Sheriff Deputy Nathan Bohanek and Corporal
No. 32197-5-111
State v. McGovern


Justin Elliott, in their role on a criminal interdiction team, traveled eastbound on

Interstate 90. The duo surveilled the highway for criminal activity, particularly

transportation of drugs and weapons, and for persons wanted on warrants. Eventually the

officers followed a white 1985 BMW and established the speed of the BMW to be 75

miles per hour. The posted speed limit was 70. The officers stopped the car. When

stopping the BMW, the officers noticed the windows to be illegally tinted.

       Deputy Nathan Bohanek approached the BMW and asked the driver, Kerry

Gracier, who owned the car. Erin McGovern, a passenger in the front seat ofthe car,

answered that the car belonged to Victor Antoine. Antoine was not the registered owner,

nor was he in the car. Kerry Gracier had a suspended license, so the officers asked her to

exit the vehicle to investigate whether she legally possessed the car. Gracier complied

and verbally consented to a search of the BMW.

       Deputy Nathan Bohanek and Corporal Justin Elliott pulled Erin McGovern and

another passenger from the BMW and frisked them for weapons. McGovern and Deputy

Bohanek disagree as to what occurred once McGovern exited the BMW. Bohanek

maintains neither Justin Elliot nor he handcuffed any of the three car occupants.

McGovern asserts that the officers moved her from the front of the car to the rear of the

car and handcuffed her, because the officers claimed she incessantly moved her feet and

she told the officers that they could not search her possessions inside the car. According




                                              2

No. 32l97-5-III
State v. McGovern


to McGovern, the officers insisted they had not arrested her, although she remained

handcuffed.

       During a search of the BMW, Bohanek found a credit card of someone not in the

vehicle; a bag in the back seat containing two laptop computers, which Erin McGovern

claimed as hers; and two purses in the front passenger seat, which McGovern also

identified as her purses. Deputy Bohanek asked McGovern's permission to search the

bag and purses, and she refused. Bohanek searched the trunk and found a backpack, to

which all vehicle occupants denied ownership. Bohanek opened the backpack and found

a digital scale with methamphetamine residue on its surface. He last searched the

unlocked glove box and found another digital scale with methamphetamine residue and a

wallet with identification and credit cards belonging to Victor Antoine and Tyson

Andrew.

      After speaking with his superior officer, Deputy Nathan Bohanek orchestrated a

tow ofthe BMW so he could gamer a search warrant for other objects in the car. He did

not allow Erin McGovern to retrieve her purses and laptop bag from the car before its

towing. Bohanek and Corporal Justin Elliott cited the driver for driving with a suspended

license, speeding, and an illegal window tint. The two officers also cited the other

passenger for an open container of alcohol in the back seat of the vehicle. Erin

McGovern received no citation.




                                             3

No. 32197-5-111
State v. McGovern


       On June 21, 2012, Deputy Nathan Bohanek obtained a warrant to search the BMW

and its contents. Upon opening one of the purses claimed by Erin McGovern, Bohanek

found a small metal cylinder which contained a white crystalline residue. The white

residue tested positive for methamphetamine. Bohanek also found two tins with over 200

legend drugs and narcotic pills in the purse. Finally, Bohanek found in the purse a credit

card bearing the name Kristopher White and a Washington State driver's license

belonging to Brendan W. Cassida. Bohanek called Cassida and verified that McGovern

lacked his permission to possess his driver's license.

                                      PROCEDURE

       The State of Washington charged Erin McGovern with three counts of possession

of a controlled substance and one count of possession of another's identification.

McGovern moved under CrR 3.6 to suppress evidence obtained in the search of the

vehicle. She argued, among other contentions, that the traffic stop leading to the search

was pretextual.

       The trial court entertained the motion to suppress and heard testimony from Erin

McGovern. The trial court ruled in favor of the State. The court entered written findings

of fact, which included the following finding:

              III. The vehicle was stopped for traveling five miles per hour over
       the posted speed limit and was not pretextual.

Clerk's Papers (CP) at 89.


                                             4

No. 32197-5-II1
State v. McGovern


       During trial, the State questioned Deputy Bohanek regarding the bags, including

the purses, found in the BMW:

       Q.    Okay. So you asked about the ownership· of the bags?
       A.    I did.
       Q.    What were you told?
       A.    Ms. McGovern identified the bag as being hers.
       Q.    Did she say anything else?
       A.    She did not want me to search the bag.

Report of Proceedings at 96. After this colloquy, Erin McGovern moved for a mistrial,

arguing that the government violated her constitutional rights by telling the jury that she

asserted her rights. The trial court denied the 'motion, but allowed McGovern to present a

curative instruction to the jury. That instruction read:

              You have heard testimony that the defendant exercised her rights to
       require a search warrant under the 4th amendment of the United States
       constitution and the constitution of the State of Washington article 1 section
       7. You are to infer no guilt upon the defendant's exercise of these rights
       nor are you to consider this testimony during your deliberations.

CP at 124.

       At the close of the State's case, Erin McGovern moved to dismiss all charges

against her based on insufficient evidence. McGovern argued that the State failed to

show that Deputy Nathan Bohanek found drugs in a purse over which she claimed

ownership. She also asserted that the State presented insufficient evidence for a jury to

find she knowingly possessed another's identification. The trial court denied the motion.

The trial court reasoned that McGovern's arguments regarding the lack of nexus between


                                              5

No. 32197-5-111
State v. McGovern


her and the purse went to weight and not to its sufficiency. The court also determined

that the State provided sufficient evidence for a jury to infer that McGovern knowingly

possessed the identification because it was found in a purse to which she claimed

ownership.

       A jury found Erin McGovern guilty of all charges. The trial court convicted and

sentenced McGovern to thirty days' confinement.

                                  LA W AND ANALYSIS

                                         Traffic Stop

       Erin McGovern first contends that the trial court erred in denying her CrR 3.6

motion to suppress evidence obtained in the search of the 1985 BMW. McGovern asks

this court to ignore the driver's consent to search the vehicle, because the officers' initial

stop of the car for speeding was pretextual. She emphasizes the fact that Deputy Nathan

Bohanek and Corporal Justin Elliot served on an interdiction team, thereby following cars

on the highway and gazing for drugs, weapons and persons wanted on warrants.

According to McGovern, the officers lacked cause to stop the BMW because they

observed no drugs or weapons and had no knowledge that the driver lacked a license.

       We must first address whether Erin McGovern sufficiently assigned error to the

trial court's findings of fact, and, if not, the ramifications of the lack ofa proper

assignment. In her opening brief, McGovern assigned error to none of the trial court's

findings. In her opening briefs argument, she does not criticize any of the trial court's

                                               6

No. 32197-5-III
State v. McGovern


findings. In her reply brief, Erin McGovern wrote:

              Appellant does assign error to the court's factual findings in the erR
       3.6 hearing.

Reply Br. of App. at 3. McGovern's haphazard assignment of error does not suffice.

       RAP 1O.3(g) provides in relevant part:

              A separate assignment of error for each finding of fact a party
       contends was improperly made must be included with reference to the
       finding by number. The appellate court will only review a claimed error
       which is included in an assignment of error or clearly disclosed in the
       associated issue pertaining thereto.

A general assignment of error to the findings of fact is insufficient under the rule. State

v. Roggenkamp, 115 Wash. App. 927, 943, 64 P.3d 92 (2003). When the assignments of

error to the court's findings of fact do not comply with RAP 10.3(g), the trial court's

findings become the established facts of the case. State v. Arreola, 176 Wash. 2d 284, 288,

290 P.3d 983 (2012); State v. Roggenkamp, 115 Wash. App. at 943.

       In this appeal, we accept the trial court's findings as accurate, but this acceptance

does not end our review. The ultimate determination of whether those facts constitute a

violation of the constitution is one of law and is reviewed de novo. State v. Harrington,

167 Wash. 2d 656, 662, 222 P.3d 92 (2009); State v. Gatewood, 163 Wash. 2d 534, 539, 182
P.3d 426 (2008). The constitutionality of a warrantless stop is a question of law we

review de novo. State v. Gatewood, 163 Wash. 2d at 539.

       We review the traffic stop of the 1985 BMW only under Washington law, since


                                              7

No. 32197-5-II1
State v. McGovern


state law affords an accused greater protection. As a general rule, warrantless searches 


and seizures are per se unreasonable, in violation of article I, section 7 of the Washington 


State Constitution. State v. Duncan, 146 Wash. 2d 166, 171,43 P.3d 513 (2002). 


Washington recognizes at least six narrow exceptions to the warrant requirement: 


consent, exigent circumstances, searches incident to a valid arrest, inventory searches, 


plain view searches, and Terry investigative stops. State v. Garvin, 166 Wash. 2d 242, 249, 


207 P.3d 1266 (2009). The State bears the burden of demonstrating that a warrantless 


seizure falls into a narrow exception to the rule. State v. Doughty, 170 Wash. 2d 57, 61, 239
P.3d 573 (2010). 


       Whether pretextual or not, a traffic stop is a "seizure" for the purpose of

constitutional analysis. State v. Ladson, 138 Wn.2d 343,350,979 P.2d 833 (1999).

Warrantless traffic stops are constitutional under article I, section 7 as investigative stops,

but only if based on a reasonable articulable suspicion of either criminal activity or a

traffic infraction, and only if reasonably limited in scope. State v. Arreola, 176 Wash. 2d at

292-93 (2012); State v. Ladson, 138 Wash. 2d at 350. The narrow exception to the warrant

requirement for investigative stops has been extended beyond criminal activity to the

investigation of traffic infractions because of the law enforcement exigency created by

the ready mobility of vehicles and governmental interests in ensuring safe travel, as

evidenced in the broad regulation of most forms of transportation. Arreola, 176 Wash. 2d at

293; State v. Johnson, 128 Wash. 2d 431, 454, 909 P.2d 293 (1996).

                                              8

No. 32197-5-111
State v. McGovern


       Purely pretextual traffic stops are unconstitutional. Ladson, 138 Wash. 2d at 358. A

pretextual traffic stop occurs when a police officer relies on some legal authorization as a

mere pretext to dispense with a warrant when the true reason for the seizure is not exempt

from the warrant requirement. Ladson, 138 Wash. 2d at 358. To determine whether a

traffic stop is pretextual, Washington courts evaluate the totality of the circumstances,

including both the subjective intent of the officer as well as the objective reasonableness

ofthe officer's behavior. Ladson, 138 Wash. 2d at 358-59.

       The trial court found that the law enforcement officers' stop of the 1985 BMW

was not pretextual, but the result of speeding. Because Erin McGovern failed to object to

this finding of fact, we could end our analysis here. We recognize, however, that Deputy

Nathan Bohanek and Corporal Justin Elliott may have also been motivated, when halting

the BMW, by their principal goal of interdicting drug and weapon traffickers. Assuming

we determined the pair to be stimulated by this additional goal, we still would affirm the

trial court. The officers would then have had mixed motivations, and mixed motives does

not preclude the traffic stop.

       Our Supreme Court for the first time addressed a mixed motivation stop in State v.

Arreola, 176 Wash. 2d 284 (2012). The court held:

               A mixed-motive stop does not violate article I, section 7 so long as
       the police officer making the stop exercises discretion appropriately. Thus,
       if a police officer makes an independent and conscious determination that a
       traffic stop to address a suspected traffic infraction is reasonably necessary
       in furtherance of traffic safety and the general welfare, the stop is not

                                             9

No. 32197-5-III
State v. McGovern


      pretextual. That remains true even if the legitimate reason for the stop is
      secondary and the officer is motivated primarily by a hunch or some other
      reason that is insufficient to justify a stop. In such a case, the legitimate
      ground is an independent cause of the stop and privacy is justifiably
      disturbed due to the need to enforce traffic regulations, as determined by an
      appropriate exercise of police discretion. Any additional reason or
      motivation ofthe officer does not affect privacy in such a case, nor does it
      interfere with the underlying exercise of police discretion because the
      officer would have stopped the vehicle regardless. The trial court should
      consider the presence of an illegitimate reason or motivation when
      determining whether the officer really stopped the vehicle for a legitimate
      and independent reason (and thus would have conducted the traffic stop
      regardless). But a police officer cannot and should not be expected to
      simply ignore-the fact that an appropriate and reasonably necessary traffic
      stop might also advance a related and more important police investigation.
      [State v.] Nichols, 161 Wn.2d [1,] 11, 162 P.3d 1122 [2007] ('" [E]ven
      patrol officers whose suspicions have been aroused may still enforce the
      traffic code .... '" (quoting State v. Minh Hoang, 101 Wash. App. 732, 742,6
      P.3d 602 (2000))[)]. In such a case, an officer's motivation to remain
      observant and potentially advance a related investigation does not taint the
      legitimate basis for the stop so long as discretion is appropriately exercised
      and the scope of the stop remains reasonably limited based on its lawful
      justification.

Arreola, 176 Wash. 2d at 298-99.

      State v. Arreola is both controlling and analogous. In Arreola, a Mattawa police

officer responded to a report of a possible drunk driver. The officer followed the

allegedly intoxicated driver, but observed no signs of impaired driving. The officer,

nevertheless, stopped the driver because of his car's illegally altered exhaust system. On

approaching the car, the officer smelled alcohol and saw open containers in the vehicle.

Our Supreme Court affirmed a trial court ruling upholding the traffic stop. Because the

trial court's unchallenged finding was that the altered exhaust was the actual reason for

                                            10 

No. 32197-5-111
State v. McGovern


the Mattawa police officer's stop, the stop itself was not pretextual.

       As part of a crime interdiction team patrolling Interstate 90, Deputy Nathan

Bohanek and Corporal Justin Elliot sought suspects engaged in activities other than

speeding. Nevertheless, the BMW exceeded the speed limit. Common wisdom may be

that one is free to exceed the speed limit up to five miles per hour. Nevertheless, driving

75 m.p.h. in a 70 m.p.h. zone remains a traffic infraction. The law enforcement officers'

ulterior motive of stopping individuals transporting drugs or driving with a suspended

license, assuming such motives existed, does not negate the validity of the stop.

                               Testimony o/Denial o/Consent

       Erin McGovern contends the trial court erred in denying her motion for a mistrial

that she forwarded when the State elicited trial testimony from Deputy Nathan Bohanek

that indicated McGovern refused consent to search her possessions. McGovern argues

that the testimony impermissibly used her refusal as evidence of guilt. McGovern

maintains the curative jury instruction did not, and could not, correct the error. The State

promotes the admissibility of Deputy Bohanek's testimony as evidence behind the

issuance of the warrant to search the BMW and not as substantive evidence of

McGovern's guilt. The State further contends that the trial court's curative instruction

cured any error and alleviated any harm to McGovern. We do not address whether the

testimony of Nathan Bohanek was admissible, because we otherwise find no error in the

trial court's denial of the motion for a mistrial.

                                               11 

No. 32197-5-111
State v. McGovern


       We review a trial court's denial of a motion for a mistrial for an abuse of

discretion. State v. Hopson, 113 Wn.2d 273,284, 778 P.2d 1014 (1989). The trial court

should grant a mistrial only when the defendant has been so prejudiced that nothing short

of a new trial can ensure that the defendant will be tried fairly. State v. Mak, 105 Wash. 2d
692, 701, 718 P.2d 407 (1986), overruled on other grounds by State v. Hill, 123 Wash. 2d
641, 870 P .2d 313 (1994). Only errors affecting the outcome of the trial will be deemed

prejudicial. Mak, 105 Wash. 2d at 701. A constitutional error is harmless if the appellate

court is assured beyond a reasonable doubt that the jury verdict is unattributable to the

error. State v. Anderson, 171 Wash. 2d 764, 770, 254 P.3d 815 (2011). This court employs

the "overwhelming untainted evidence" test and looks to the untainted evidence to

determine if it is so overwhelming that it necessarily leads to a finding of guilt.

Anderson, 171 Wash. 2d at 770 (internal quotation marks omitted).

       Erin McGovern is correct that a criminal defendant's assertion of her

constitutional right to refuse a warrantless search cannot be used as evidence of her guilt.

State v. Jones, 168 Wash. 2d 713, 725, 230 P.3d 576 (2010); State v. Burke, 163 Wash. 2d 204,

217,181 P.3d 1 (2008); State v. Gauthier, 174 Wash. App. 257, 267, 298 P.3d 126 (2013).

Use of the evidence for this purpose amounts to manifest constitutional error. United

States v. Prescott, 581 F.2d 1343, 1351 (9th Cir. 1978); State v. Jones, 168 Wash. 2d at 725;

State v. Burke, 163 Wash. 2d at 217. Nevertheless, a mere reference to such an assertion

does not always amount to a constitutional violation requiring reversal. Reversal requires

                                              12 

No. 32197-5-111
State v. McGovern


the State to have invited the jury to infer guilt from the invocation of the right. Burke,
163 Wash. 2d at 217.

       Three decisions shed light on how the State invites the jury to infer gUilt and what

measures the trial court should exercise under such circumstances. In United States v.

Prescott, 581 F.2d 1343 (9th Cir. 1978), the court considered an appeal by Saundra

Prescott, convicted as an accessory after the fact to mail fraud committed by her

neighbor. Prescott allowed the neighbor to hide in her house while law enforcement

officers raided his apartment across the hall. After finding the neighbor's apartment

empty, the agents knocked on Prescott's door. Prescott refused to open the door and

denied knowing or harboring her neighbor. Prescott asked the agents if they had a

warrant to search her apartment, and, when they said they did not, she continued to refuse

them entry. The agents battered Prescott's door, entered the apartment, and found the

neighbor with his fraudulently obtained parcels.

       In United States v. Prescott, the district court judge denied Saundra Prescott the

opportunity to argue that her refusal to consent to a warrantless search of her apartment

could not be considered as evidence of guilt. The trial court also refused a curative

instruction to the jury similar to that used in Erin McGovern's case. In reversing and

remanding the conviction, the Ninth Circuit held that the trial court erred in allowing the

government to use Prescott's refusal to consent to a warrantless search as evidence of the

crime charged.

                                             13
No. 32197-5-111
State v. McGovern


       In State v. Gauthier, 174 Wash. App. 257 (2013), this court reversed Thomas

Gauthier's conviction for second degree rape and held that the trial court erred in

allowing the State to present evidence of Gauthier's refusal to submit to a warrantless

DNA test as evidence of his guilt. Gauthier's defense counsel mentioned the refusal

during his closing argument, and the State responded, in rebuttal, that Gauthier's refusal

was consistent with the actions of a guilty person.

       In State v. Burke, 163 Wash. 2d 204 (2008), our Supreme Court reversed Justin

Burke's conviction for third degree rape of a child. The court held that the State

impermissibly introduced Burke's refusal to speak with police as evidence of his guilt.

The State stressed Burke's assertion of the Fifth Amendment privilege in its opening and

closing arguments, direct examination of investigating officers, and cross-examination of

Burke. Our high court found that the trial court abused its discretion by allowing the

State to present such evidence and provide such an argument.

       We distinguish our appeal from the trial events in United States v. Prescott, State

v. Gauthier, and State v. Burke. The State of Washington below uttered a short reference

to Erin McGovern's refusal to consent to the search of her bags and purportedly offered

the evidence for the purpose of explaining the reason officers sought a search warrant.

The State did not mention McGovern's refusal to consent in its opening or closing

argument. In addition, the trial court submitted a curative instruction, crafted by

McGovern, to the jury. The other overwhelming untainted evidence presented by the

                                             14 

No. 32197-5·III
State v. McGovern


State, as explained below, was sufficient on its own to support a finding of guilt. For

these reasons, we hold the trial court did not abuse its discretion in denying McGovern's

motion for a mistrial.

                              Sufficient Evidence to Convict

       Erin McGovern contends that insufficient evidence supports her four convictions.

She argues that the State failed to provide sufficient evidence to prove the mens rea

element of her charge for possessing another's identification. She maintains that the

State presented insufficient evidence that she possessed the drugs found in bags she

claimed as her own. We disagree.

       When a defendant challenges the sufficiency of the evidence underlying her

conviction, she admits the truth ofthe State's evidence and all inferences that reasonably

may be drawn from the evidence. State v. Salinas, 119 Wn.2d 192,201,829 P.2d 1068

(1992). This court views the evidence in the light most favorable to the State and asks

whether any rational trier of fact could find the essential elements of the crime beyond a

reasonable doubt. State v. Green, 94 Wash. 2d 216, 220, 616 P.2d 628 (1980). The

reviewing court considers circumstantial evidence equally reliable as direct evidence.

State v. Myers, 133 Wn.2d 26,38,941 P.2d 1102 (1997); State v. Delmarter, 94 Wash. 2d
634, 638, 618 P .2d 99 (1980). The trier of fact judges the credibility of witnesses, and

issues of credibility cannot be reviewed on appeal. State v. Camarillo, 115 Wash. 2d 60, 71,

794 P.2d 850 (1990).

                                             15 

No. 32197-5-111
State v. McGovern


       Possession of controlled substances: RCW 69.50.4013(1) provides:

             It is unlawful for any person to possess a controlled substance unless
      the substance was obtained directly from, or pursuant to, a valid
      prescription or order of a practitioner while acting in the course of his or
      her professional practice, or except as otherwise authorized by this chapter.

The jury found Erin McGovern thrice offended this statute by possessing

methamphetamine, Xanax, and Ritalin.

       When reviewing the evidence in a glow most favorable to the State, a jury could

have reasonably found the essential elements of these crimes beyond a reasonable doubt.

Erin McGovern claimed that the bags in which officers found the drugs and her personal

identification. See State v. Edwards, 5 Wash. App. 852, 855,490 P.2d 1337 (1971). The

jury heard no evidence that McGovern obtained a valid prescription for the medications.

A jury could reasonably infer from this evidence that McGovern possessed the drugs in

question.

      Possession of another's identification: RCW 9A.56.330 provides, in relevant part:

             (1) A person is guilty of possession of another's identification if the
      person knowingly possesses personal identification bearing another
      person's identity, when the person possessing the personal identification
      does not have the other person's permission to possess it, and when the
      possession does not amount to a violation ofRCW 9.35.020.
             (2) This section does not apply to:
             (a) A person who obtains, by means other than theft, another
      person's personal identification for the sole purpose of misrepresenting his
      or her age;
             (b) A person engaged in a lawful business who obtains another
      person's personal identification in the ordinary course of business;


                                            16
No. 32197-5-111
State v. McGovern


               (c) A person who finds another person's lost personal identification,
       does not intend to deprive the other person of the personal identification or
       to use it to commit a crime, and takes reasonably prompt steps to return it to
       its owner; and
               (d) A law enforcement agency that produces or displays counterfeit
       credit or debit cards, checks or other payment instruments, or personal
       identification for investigative or educational purposes.

       Again, in the light most favorable to the State, the evidence presented supports the

jury's finding of guilt. Officers discovered Brendan Cassida's identification and credit

card in one of the bags to which Erin McGovern claimed ownership. The State provided

evidence that Cassida had not given McGovern permission to possess his identification,

and McGovern presented no evidence that she fell under one of the exceptions listed in

section 2 ofRCW 9A.56.330.

       McGovern argues that the State failed to present sufficient evidence of the "mens

rea" element of this charge, the element being knowingly possessing Cassida's

identification. See State v. Thompson, 68 Wash. 2d 536, 540-41, 413 P .2d 951 (1966); State

v. Plank, 46 Wash. App. 728, 731, 731 P.2d 1170 (1987). While she is correct that the

State lacked direct evidence in support of this element, the jury is entitled to reasonably

infer McGovern's knowing possession from the circumstances surrounding the discovery

of Cassida's identification. See State v. Tembruell, 50 Wn.2d 456,457-58,312 P.2d 809

(1957). As with the other charges, the trial court did not err in submitting McGovern's

charge for possession of another's identification to the jury.




                                             17
No. 32197-5-111
State v. McGovern


                                    CONCLUSION

      We affirm all convictions against Erin McGovern.

      A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.


                                                  ~.    J-=
                                                  Fea~)
WE CONCUR:




                                           18